DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 4 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose an intelligent temperature adjustment control circuit of an electronic cigarette comprising: a signal isolation driving circuit connected to an analog-to-digital converter and comprising at least one optocoupler for transmitting a voltage digital signal to a main control unit via a photoelectric coupling transmission way; the main control unit connected to each of a first resistance sampling unit, a second resistance sampling unit, a current sampling circuit, a voltage sampling circuit and the signal isolation driving circuit, respectively, and configured to determine the received initial resistance value, the real-time resistance value, the real-time current value, the real-time voltage value and the voltage digital signal, and then send a control signal to a main driving circuit according to a judgment result of the received initial resistance value, the real-time resistance value, the real-time current value, the real-time voltage value and the voltage digital signal, that have been determined; the main driving circuit connected to the main control unit and configured to drive a power adjusting unit according to the received control signal; and the power adjusting unit connected to the main driving circuit and the heating wire, respectively and configured to adjust an operating power of the heating wire according to a driving signal transmitted from the main driving circuit, as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harshad C. Patel whose telephone number is 571-272-8289.  The examiner can normally be reached M - F; 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached at 571-270-3119. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831